{¶ 17} I concur in the majority opinion. However, I write separately to restate that the issue before the court is not whether the board had the authority in February 1996 to permanently revoke appellant's license. Roy v. Ohio State Med.Bd. (1995), 101 Ohio App.3d 352, 655 N.E.2d 771, answered that question in the affirmative. The question is whether the board has the authority to refuse to process an application for reinstatement by an applicant whose license was "permanently" revoked in February 1996. The majority opinion answers that question in the negative.
 {¶ 18} R.C. 4731.22(L) currently states: "An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold a certificate to practice and the board shall not accept an application for reinstatement of the certificate or for issuance of a new certificate." While that language makes abundantly clear that a permanent revocation results in permanent ineligibility to reapply, that language did not exist in February 1996 when the board "permanently" revoked appellant's license. Rather, in February 1996, R.C. 4731.22(B) provided:
  The board, pursuant to an adjudicatory hearing under Chapter 119. of the Revised Code and by a vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend a certificate, refuse to register or *Page 613 
refuse to reinstate an applicant, or reprimand or place on probation the holder of a certificate for one or more of the [listed] reasons * * *.
Am.H.B. No. 144, 146 Ohio Laws, Part II, 2164, 2165. While Roy
held that this language gave the board the authority to permanently revoke a license, Roy did not hold that permanent revocation included permanent ineligibility for reinstatement. Rather, Roy stated:
  * * * Although the parties have raised both the issues of reinstatement and constitutionality if no opportunity for reinstatement of a permanently revoked license exists, neither of those issues is before us in this case. The record reveals no application for reinstatement, and thus we do not address that issue.
Id., 101 Ohio App.3d at 355, 655 N.E.2d 771.
 {¶ 19} Also, in Bouquett v. Ohio State Med. Bd. (1991),74 Ohio App.3d 203, 598 N.E.2d 762, this court held that the board had the authority to reinstate or relicense a doctor whose license had been revoked, but it did not address whether board authority was the same following "permanent" revocation. It is worth noting that, on appeal following remand, the court inBouquett v. Ohio State Med. Bd. (1997), 123 Ohio App.3d 466,704 N.E.2d 583, reviewed and affirmed the board's refusal to reinstate the doctor whose license had been revoked, a refusal that came after a proposed denial, hearing, and final order.
 {¶ 20} Here, the board took no action on appellant's requests for an application. This refusal to act apparently reflects the board's current policy of not processing or in any way acknowledging such a request from an applicant whose license has been permanently revoked. See Hosseinipour v. State Med. Bd.of Ohio, Franklin App. No. 03AP-512, 2004-Ohio-1220, 2004 WL 503941 (citing testimony on board policy not to consider any petitions for reinstatement where the board had permanently revoked a physician's certificate). That policy appears consistent with express board power to deny reapplication under R.C. 4731.22(L) and explicit administrative rules that define "permanent revocation" to include permanent ineligibility to reapply. See Ohio Adm. Code 4731-13-36(A) (effective February 28, 2004). However, R.C. 4731.22(L) did not exist in February 1996, and our record includes no such explicit administrative rules in effect at that time. Since former R.C. 4731.22(B) allowed the board to revoke a certificate only "to the extent permitted by law" and also required a board vote after an adjudication in order to refuse to register or reinstate an applicant, the board's permanent revocation in February 1996 did not include permanent ineligibility for reinstatement. Cf. State ex rel.Mathur v. Ohio State Dental Bd., Franklin App. No. 04AP-764,2005-Ohio-1538, 2005 WL 736232 (enforcing consent-agreement provision precluding reapplication for a dental license).
 {¶ 21} Finally, I do not agree with appellee that allowing appellant to apply for reinstatement of his old certificate (or for a new one) means that appellant may *Page 614 
continually reapply. In my view, if the board were to refuse to register appellant or to reinstate appellant's certificate, under R.C. 4731.22(L), the board could "specify that its action is permanent" and thereby make appellant "forever thereafter ineligible" to reapply.
 {¶ 22} For these reasons, I concur in the majority opinion.